DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because in Figure 2, “sheer mechanism” contains a typographical error and should be “shear mechanism”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: [0065] discloses “hinged coupler 405” which appears to contain a typographical error since the remainder of the specification discloses “hinged coupler 435”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Downing et al., US 2020/0393219 A1.
Regarding claim 1, Downing teaches a vehicle barrier apparatus comprising: 
a base (102); 
a vehicle receiving member (104) coupled to the base and having proximal and distal ends; and 
a deployable element (106) rotatably coupled to the base and coupled to the vehicle receiving member at a mechanical coupler (pivot shaft) located closer to the distal end than to the proximal end, the deployable element configured to receive a transfer force, from the vehicle receiving member, via the mechanical coupler, responsive to the vehicle receiving member receiving an applied force from a vehicle at the proximal end, the deployable element configured to deploy from a stored orientation to a deployed orientation responsive to the transfer force (Figures 1-3 and 9-10).

Regarding claim 11, Downing teaches a method of impeding motion of a vehicle, the method comprising: 
transferring an applied force, imparted by a vehicle at a proximal end of a vehicle receiving member (104) rotatably coupled to a base (102), to a deployable element (106) as a transfer force from the vehicle receiving member, said transferring of the applied force as the transfer force occurring via a mechanical coupler rotatably coupling the deployable element to the vehicle receiving member at a location that is closer to a distal end of the vehicle receiving member than to the proximal end; and 	deploying the deployable element from a stored orientation to a deployed orientation responsive to the transfer force (Figures 1-3 and 9-10).
Regarding claim 12, Downing teaches a vehicle barrier apparatus comprising: 
means for transferring an applied force, imparted by a vehicle at a proximal end of a vehicle receiving member (104) rotatably coupled to a base (102), to a deployable element (106) as a transfer force from the vehicle receiving member, said transferring of the applied force as the transfer force occurring via a mechanical coupler rotatably coupling the deployable element to the vehicle receiving member at a location that is closer to a distal end of the vehicle receiving member than to the proximal end; and 
means for deploying the deployable element from a stored orientation to a deployed orientation responsive to the transfer force (Figures 1-3 and 9-10).
Regarding claim 13, Downing teaches a method of manufacturing a vehicle barrier apparatus, the method comprising: 

assembling a deployable element (106) with the base, the deployable element, in an assembled arrangement, rotatably coupled to the base and arranged to receive a transfer force, from the vehicle receiving member, via a mechanical coupler that couples the deployable element to the vehicle receiving member at a location closer to the distal end than to the proximal end, responsive to the vehicle receiving member receiving an applied force from the vehicle at the proximal end, the deployable element further arranged to deploy from a stored orientation to a deployed orientation responsive to the transfer force (Figures 1-3 and 9-10).
Claims 1, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailey et al., US 5,733,063.
Regarding claim 1, Bailey teaches a vehicle barrier apparatus comprising: 
a base (plate 15 + housing); 
a vehicle receiving member (16) coupled to the base and having proximal and distal ends; and 
a deployable element (21) rotatably coupled to the base and coupled to the vehicle receiving member at a mechanical coupler (spring and shaft; Figure 5) located closer to the distal end than to the proximal end, the deployable element configured to receive a transfer force, from the vehicle receiving member, via the mechanical coupler, responsive to the vehicle receiving member receiving an applied force from a vehicle at the proximal end, the deployable element configured to deploy from a stored orientation (Figure 5) to a deployed orientation responsive to the transfer force (Figure 6).
Regarding claim 9, as shown in Bailey’s Figure 5, in the stored orientation, in profile, the deployable element (21) fits within the base.

transferring an applied force, imparted by a vehicle at a proximal end of a vehicle receiving member (16) rotatably coupled to a base (plate 15 and housing), to a deployable element (21) as a transfer force from the vehicle receiving member, said transferring of the applied force as the transfer force occurring via a mechanical coupler (spring and shaft; Figure5) rotatably coupling the deployable element to the vehicle receiving member at a location that is closer to a distal end of the vehicle receiving member than to the proximal end (“the pressure of the tire drives the lever to this position and causes the emergence of the piercing spike 21 from beneath the plate to a position where it engages and disables the vehicle; column 5 lines 52-58); and 
deploying the deployable element from a stored orientation (Figure 5) to a deployed orientation (Figure 6) responsive to the transfer force.
Regarding claim 12, Bailey teaches a vehicle barrier apparatus comprising:
means for transferring an applied force, imparted by a vehicle at a proximal end of a vehicle receiving member (16) rotatably coupled to a base (plate 15 + housing), to a deployable element (21) as a transfer force from the vehicle receiving member, said transferring of the applied force as the transfer force occurring via a mechanical coupler (spring and shaft; Figure 5) rotatably coupling the deployable element to the vehicle receiving member at a location that is closer to a distal end of the vehicle receiving member than to the proximal end; and 
means for deploying the deployable element from a stored orientation (Figure 5) to a deployed orientation (Figure 6) responsive to the transfer force.
Regarding claim 13, Bailey teaches a method of manufacturing a vehicle barrier apparatus, the method comprising: 

assembling a deployable element (21) with the base, the deployable element, in an assembled arrangement, rotatably coupled to the base and arranged to receive a transfer force, from the vehicle receiving member, via a mechanical coupler that couples the deployable element to the vehicle receiving member at a location closer to the distal end than to the proximal end, responsive to the vehicle receiving member receiving an applied force from the vehicle at the proximal end, the deployable element further arranged to deploy from a stored orientation to a deployed orientation responsive to the transfer force (Figures 5-6).
Claims 1, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cross, GB 2 448 324 A.
Regarding claim 1, Cross teaches a vehicle barrier apparatus comprising: 
a base (2+8); 
a vehicle receiving member (1) coupled to the base and having proximal and distal ends; and 
a deployable element (3) rotatably coupled to the base and coupled to the vehicle receiving member at a mechanical coupler (opening; Figure 1) located closer to the distal end than to the proximal end, the deployable element configured to receive a transfer force, from the vehicle receiving member, via the mechanical coupler, responsive to the vehicle receiving member receiving an applied force from a vehicle at the proximal end, the deployable element configured to deploy from a stored orientation (Figure 1) to a deployed orientation responsive to the transfer force (Figure 2).
Regarding claim 7, Cross further discloses a triggering mechanism (sacrificial shear pin 6) connected directly to the vehicle receiving member (1), the triggering mechanism configured to permit deployment of the deployable element in response to the applied force from the vehicle and to prevent deployment of the deployable element in response to a force lesser in magnitude than the applied force from the vehicle (Abstract and page 7).
Regarding claim 8, the triggering mechanism being a sacrificial shear pin includes a shearing mechanism configured to be sheared responsive to the applied force from the vehicle.
Regarding claim 9, as shown in Figure 1, the deployable mechanism (3) fits within the base (2+8) in the stored orientation, in profile.
Regarding claim 11, Cross teaches a method of impeding motion of a vehicle, the method comprising: 
transferring an applied force, imparted by a vehicle at a proximal end of a vehicle receiving member (1) rotatably coupled to a base (2+8), to a deployable element (3) as a transfer force from the vehicle receiving member, said transferring of the applied force as the transfer force occurring via a mechanical coupler rotatably coupling the deployable element to the vehicle receiving member at a location that is closer to a distal end of the vehicle receiving member than to the proximal end; and 	deploying the deployable element from a stored orientation to a deployed orientation responsive to the transfer force (Figures 1-2).
Regarding claim 12, Cross teaches a vehicle barrier apparatus comprising: 
means for transferring an applied force, imparted by a vehicle at a proximal end of a vehicle receiving member (1) rotatably coupled to a base (2+8), to a deployable element (3) as a transfer force from the vehicle receiving member, said transferring of the applied force as the transfer force occurring via a mechanical coupler rotatably coupling the deployable element to the vehicle receiving member at a location that is closer to a distal end of the vehicle receiving member than to the proximal end; and means for deploying the deployable element from a stored orientation to a deployed orientation responsive to the transfer force (Figures 1-2).
Regarding claim 13, Cross teaches a method of manufacturing a vehicle barrier apparatus, the method comprising: 
assembling, into an assembled arrangement, a vehicle receiving member (1) with a base (2+8), the vehicle receiving member having proximal and distal ends and rotatably coupled to the base at a location between the proximal and distal ends; and 
assembling a deployable element (3) with the base, the deployable element, in an assembled arrangement, rotatably coupled to the base and arranged to receive a transfer force, from the vehicle receiving member, via a mechanical coupler that couples the deployable element to the vehicle receiving member at a location closer to the distal end than to the proximal end, responsive to the vehicle receiving member receiving an applied force from the vehicle at the proximal end, the deployable element further arranged to deploy from a stored orientation to a deployed orientation responsive to the transfer force (Figures 1-2).
Claims 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James, US 5,486,065.
Regarding claim 14, James teaches a vehicle barrier apparatus comprising: 
a base (100); 
a vehicle receiving member (10) having proximal and distal ends, the vehicle receiving member rotatably coupled to the base via a rotational coupling positioned between the proximal and distal ends; and 
a deployable element (20) rotatably coupled to the base to enable a transition from a stored orientation to a deployed orientation, the deployable element being configured in the deployed orientation to engage a vehicle physically, 
wherein the vehicle receiving member is configured to rotate in response to an applied force from the vehicle at the proximal end thereof, with a rotation about the rotational coupling, the rotation comprising a downward motion of the proximal end and an upward motion of the distal end (14), the upward motion mechanically forcing the deployable element from the stored orientation to the deployed orientation (column 3 lines 8-25).
Regarding claim 22, as shown in Figure 1, the deployable elements fits within the base in the stored orientation, in profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cross as applied above to claim 1 in view of Fromm, US 7,494,112 B2.
Regarding claim 10, Cross’s apparatus includes a first vehicle barrier apparatus.  While Cross fails to disclose one or more attachment features to connect one or more respective second vehicle barrier apparatuses, Fromm teaches a barrier device and discloses that the base has features (326A, 325B; Figures 13 and 14) that can interlock with an adjacent barrier to connect multiple barriers together.  it would have been obvious to one of ordinary skill in the art to modify Cross’s base to include one or more attachment features facilitating attachment of the base of the first vehicle barrier apparatus to one or more corresponding bases of one or more respective second vehicle barrier apparatuses in view of Fromm’s disclosure to be able to create a bigger barrier.



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over James as applied above to claim 14, in view of Markling, US 6,435,762 B1.
Regarding claim 23, James’s apparatus includes a first vehicle barrier apparatus.  James further discloses providing a plurality of apparatuses side by side to form an assembly (Abstract).  While James fails to disclose one or more attachment features to connect one or more respective second vehicle barrier apparatuses, Markling teaches a barrier device and discloses that the base has connecting rods (10) that extend into and between the bases of a plurality of barrier devices to form an assembly (column 2 lines 49-52).  It would have been obvious to one of ordinary skill in the art to modify the bases of James to include one or more attachment features in the form of connecting rods in view of James’s disclosure facilitating attachment of the base of the first vehicle barrier apparatus to one or more corresponding bases of one or more respective second vehicle barrier apparatuses to help form an assembly and help align the bases across the road.

Allowable Subject Matter
Claims 2-6 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671